DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on September 16, 2021.
Claims 1-9 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2021, April 15, 2022, May 26, 2022 and August 15, 2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  “a customizing section”, “a first processing section”, and a customized information processing section” from indep. claims 8 and 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of “a customizing section”, “a first processing section”, and a customized information processing section” from indep. claims 8 and 9 are covered by the structure(s) from the original disclosure as following:
“a customizing section” (corresponds to, i.e. in specification, in Fig. 1 and in para. 18, disclose the controller 110 functions as a customizing section 111a); 
“a first processing section” (corresponds to, i.e. in specification, in Fig. 1 and in para. 18, disclose the controller 110 functions as a display processing section 111b); and 
a customized information processing section” (corresponds to, i.e. in specification, in Fig. 1 and in para. 18, disclose the controller 110 functions as a setting section 111d) from indep. claims 8 and 9. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grodsky et al. (U.S. Pub. No. 2012/0140251 A1, hereinafter as “Grodsky”).
With regard to claim 1, the claim is drawn to a printing method (see Grodsky, i.e. in Fig. 1 and in para. 5, disclose the method and system of a document processing system 100) comprising: 
a customizing step of receiving a customization instruction of an administrator and customizing a printing screen (see Grodsky, i.e. in para. 24, 42, Fig. 1, 6 and etc., disclose the user interface 10 with a display where an operator/user can use the interface to customize the screen layout of a print interface (i.e. illustration(s) of fig. 6, by disclosing that, “[0042] FIG. 6 illustrates a diagram of a print server interface that incorporates modification processing in accordance to an embodiment. The print server interface 505 shows a drop down menu to customize screen layout 605, personalize shortcuts 610, and progress bar status 615. The print server interface 505 also provides individual panes that show the queues at a glance 620, drag/drop jobs 622, and completed/saved 625 print jobs. The user is able to select from the pane of the queues at a glance 620 individual print jobs that are to be subjected to modification processing…”); 
a printing step of performing printing in response to reception of a printing start instruction (see Grodsky, i.e. in para. 33-34, disclose that “… in response to a user directing the computer 402 to print, for example. In response to such a print command, the processor will typically cause the processing system 404 to communicate 408 with the printer to perform the needed printing”); 
a first displaying step of displaying the customized printing screen during the printing step (see Grodsky, i.e. in Fig. 5-6 and in para. 41-42, disclose the screen interface that the user/operator can customize, i.e. showing progress bar status 615 of the printing 505 [or as  “during the printing step”] as described in para. 41-42 ); and 
a customized information processing step of setting customized information corresponding to the customized printing screen as information to be displayed after printing or transmitting the customized information to an external device, when an execution instruction by a user is received during displaying the customized printing screen (see Grodsky, i.e. in para. 41-42 and in Fig. 6, disclose that “the screen user interface 505 being customized, allowing the user/operator selection of the modification categorical menu providing choices like delete information 520, add information 525, void document 530, and process coded information 535, selecting any of the user selectable modifications would then invoke other menus and interfaces that would give the user an ability to indicate which of the segments to modify by deleting or adding material. The user interfaces 505 and 510 are example interfaces, and other print user interfaces may be used; and further in para. 42, disclose that “[0042] FIG. 6 illustrates a diagram of a print server interface that incorporates modification processing in accordance to an embodiment. The print server interface 505 shows a drop down menu to customize screen layout 605, personalize shortcuts 610, and progress bar status 615. The print server interface 505 also provides individual panes that show the queues at a glance 620, drag/drop jobs 622, and completed/saved 625 print jobs. The user is able to select from the pane of the queues at a glance 620 individual print jobs that are to be subjected to modification processing”).
With regard to claim 2, the claim is drawn to the printing method according to claim 1, wherein 
in the customized information processing step, the customized information is set as the information to be displayed after printing when the execution instruction for the setting is received (see Grodsky, i.e. in Fig. 6, disclose the progress bar 615 could also be customized and displayed [as progress bar status is shown after the execution of the printing instruction, thus as “…after printing when the execution instruction…”]; and further in para. 41, discloses that “… The user interface 505 may be invoked and displayed when a user selects a print function on the computer 402 or when using document processing system 100, typically using an input device such as keyboard 405, for example. The user may typically select a printer in the printer selection area based on the operating system. The user will typically be able to select from all printers for which appropriate drivers have been loaded into memory of the computer 402 that can support Xerox Free Flow Print Server with modification processing. Selecting modifications 505 at the queue level invokes a further printer user interface 510 as illustrated herein. The second interface would give the user the ability to select categorical menus 515 such as shortcuts, modification, home screen, and job manager. Selection of the modification categorical menu provides the user with choices like delete information 520, add information 525, void document 530, and process coded information 535. Selecting any of the user selectable modifications would then invoke other menus and interfaces that would give the user an ability to indicate which of the segments to modify by deleting or adding material. The user interfaces 505 and 510 are example interfaces, and other print user interfaces may be used”; also see Fig. 7 and etc.), and 
the printing method further comprises a second displaying step of displaying the customized information after printing (see Grodsky, i.e. in Fig. 6, in addition to display customize screen layout 605, personalize shortcut 610, in the upper right hand corner of fig. 6, further illustration the 100% completion status when the printing is completed [or as “after printing”]).
With regard to claim 3, the claim is drawn to the printing method according to claim 1, wherein in the customized information processing step, the customized information is transmitted to a device of the user when the execution instruction for the transmitting is received (see Grodsky, i.e. in Fig. 4 and in para. 31, discloses that “[0031] FIG. 4 illustrates a block diagram of a system 400 for implementing modification processing and for controlling a printer 3 in accordance to an embodiment. The system 400 includes a computer 402, which includes the elements of processing system 404, including the memory 420, the processor 430, I/O devices 440 and a display card 450. The computer 402 could be a standard personal computer, or could be another type of computing device such as a handheld computer, a phone, a laptop computer, and the like”). 
With regard to claim 8, the claim is drawn to an information processing device (see Grodsky, i.e. in Fig. 1 and in para. 5, disclose the method and system of a document processing system 100) comprising:
a customizing section that receives a customization instruction of an administrator and customizes a processing screen (see Grodsky, i.e. in para. 24, 42, Fig. 1, 6 and etc., disclose the user interface 10 with a display where an operator/user can use the interface to customize the screen layout of a print interface (i.e. illustration(s) of fig. 6, by disclosing that, “[0042] FIG. 6 illustrates a diagram of a print server interface that incorporates modification processing in accordance to an embodiment. The print server interface 505 shows a drop down menu to customize screen layout 605, personalize shortcuts 610, and progress bar status 615. The print server interface 505 also provides individual panes that show the queues at a glance 620, drag/drop jobs 622, and completed/saved 625 print jobs. The user is able to select from the pane of the queues at a glance 620 individual print jobs that are to be subjected to modification processing…”);
a first processing section that performs processing in response to reception of a processing start instruction (see Grodsky, i.e. in para. 33-34, disclose that “… in response to a user directing the computer 402 to print, for example. In response to such a print command, the processor will typically cause the processing system 404 to communicate 408 with the printer to perform the needed printing”);
a display processing section that displays the customized processing screen during the processing by the first processing section (see Grodsky, i.e. in Fig. 5-6 and in para. 41-42, disclose the screen interface that the user/operator can customize, i.e. showing progress bar status 615 of the printing 505 [or as  “during the printing step”] as described in para. 41-42 ); and
a customized information processing section that sets customized information corresponding to the customized processing screen as information to be displayed after the processing by the first processing section or transmits the customized information to an external device, when an execution instruction by a user is received during displaying the customized processing screen (see Grodsky, i.e. in para. 41-42 and in Fig. 6, disclose that “the screen user interface 505 being customized, allowing the user/operator selection of the modification categorical menu providing choices like delete information 520, add information 525, void document 530, and process coded information 535, selecting any of the user selectable modifications would then invoke other menus and interfaces that would give the user an ability to indicate which of the segments to modify by deleting or adding material. The user interfaces 505 and 510 are example interfaces, and other print user interfaces may be used; and further in para. 42, disclose that “[0042] FIG. 6 illustrates a diagram of a print server interface that incorporates modification processing in accordance to an embodiment. The print server interface 505 shows a drop down menu to customize screen layout 605, personalize shortcuts 610, and progress bar status 615. The print server interface 505 also provides individual panes that show the queues at a glance 620, drag/drop jobs 622, and completed/saved 625 print jobs. The user is able to select from the pane of the queues at a glance 620 individual print jobs that are to be subjected to modification processing”).                                                                                  
With regard to claim 9, the claim is drawn to a non-transitory computer-readable storage medium storing a program, the program causing a computer to function as: a customizing section that receives a customization instruction of an administrator and customizes a processing screen; a first processing section that performs processing in response to reception of a processing start instruction; a display processing section that displays the customized processing screen during the processing by the first processing section; and a customized information processing section that sets customized information corresponding to the customized processing screen as information to be displayed after the processing by the first processing section or transmits the customized information to an external device, when an execution instruction by a user is received during displaying the customized processing screen (instant claim is similarly rejected for at least the rationales set forth in discussions of claims 1 and 8 above, also incorporated by reference herein; in addition, in Grodsky, i.e. in para. 44-45, further discloses that “[0044] Embodiments as disclosed herein may also include computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions or data structures. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or combination thereof) to a computer, the computer properly views the connection as a computer-readable medium. Thus, any such connection is properly termed a computer-readable medium. Combinations of the above should also be included within the scope of the computer-readable media….”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grodsky as applied to claim 1 above, and further in view of Brock et al. (U.S. Pub. No. 2009/0199275 A1, hereinafter as “Brock”).
With regard to claim 5, the claim is drawn to the printing method according to claim 2, wherein when the customized information is set in response to the execution instruction for the setting by an authenticated user, in the second displaying step, the customized information is displayed when a display instruction is received from the authenticated user.
The teachings of Grodsky do not explicitly disclose the aspect relating to “wherein when the customized information is set in response to the execution instruction for the setting by an authenticated user, in the second displaying step, the customized information is displayed when a display instruction is received from the authenticated user”. 
However, Brock discloses an analogous invention relates to methods for providing, in a web browser, a shared display area allowing user interaction and media sharing (see Brock, i.e. para. 6, and etc.).  More specifically, in Brock, i.e. in Fig. 2, 15, para. 50 and etc., disclose that “[0050] FIG. 2. illustrates an example of a user login screen, in which user identification and authentication information may be entered in order to gain access to protected information, which may include virtual environments, customization systems and user profile information”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grodsky to include the limitation(s) discussed and also taught by Brock, with the aspect(s) discussed and asset forth above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to user interface customization arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grodsky by the teachings of Brock, and to incorporate the limitation(s) discussed and also taught by Brock, thereby “… multiple, independent groups of users interact with each other inside a dynamic, three-dimensional virtual environment. These groups may be mutually exclusive and members interact only with other members within the same group. In this manner, system architecture and server requirements may be greatly reduced, since consistent environmental state needs to be maintained only for a small number of interacting participants--typically less than one dozen” (see Brock, i.e. abstract and etc.). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grodsky as applied to claim 1 above, and further in view of Harada et al. (U.S. Pub. No. 2008/0098021 A1, hereinafter as “Harada”).
With regard to claim 6, the claim is drawn to the printing method according to claim 1, wherein in the customizing step, a customization area of the printing screen is customized and a fixed area thereof is not customized.
The teachings of Grodsky do not explicitly disclose the aspect relating to “a customization area of the printing screen is customized and a fixed area thereof is not customized”. 
However, Harada discloses an analogous invention relates to a data change device, data generation device, a related method, a related recording medium, and a related computer data signal (see Harada, i.e. para. 3 and etc.).  More specifically, in Harada, i.e. in Fig. 8 and in para. 59, discloses that “… areas corresponding to the instruction acceptance images B5-B8 are reserved in advance as extra areas for the UI customization function or update function” [or as “customization area”], and further B1-B4 are areas “not customized”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grodsky to include the limitation(s) discussed and also taught by Harada, with the aspect discussed and set forth above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grodsky by the teachings of Harada, and to incorporate the limitation(s) discussed and also taught by Harada, thereby increasing the user-friendliness of the operational interface based on user’s needs.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grodsky as applied to claim 1 above, and further in view of Kakitsuba (U.S. Pub. No. 2019/0354324 A1).
	With regard to claim 7, the claim is drawn to the printing method according to claim 1, wherein the customized information includes text information input by the administrator.
	The teachings of Grodsky do not explicitly disclose the aspect relating to “wherein the customized information includes text information input by the administrator”. 
	However, Kakitsuba discloses an analogous invention relates to an installer customizing system including a server and a requesting device, a server, and a method of controlling the server (see Kakitsuba, i.e. para. 2 and etc.).  More specifically, in Kakitsuba, i.e. in Fig. 5 and in para. 60, discloses that “[0060] Next, the user input the print setting parameters and the like through the customizing screen. The customizing screen includes a text box 51 receiving user input of a user ID, a pulldown menu 52 enabling the user to select a type of the printer 10, a pulldown menu 53 enabling the user to select a type of signature, an “OK” icon 54 and a “CANCELL” icon 55”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grodsky to include the limitation(s) discussed and also taught by Kakitsuba, with the aspect discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grodsky by the teachings of Kakitsuba, and to incorporate the limitation(s) discussed and also taught by Kakitsuba, thereby “… enabling the requesting device to obtain the custom installation package stored in the memory to the requesting device” (see Kakitsuba, i.e. abstract and etc.), such as a user desired customized operation screen could be obtained.

Allowable Subject Matter
With regard to Claim 4, claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 4, the closest prior arts of record, Grodsky, Brock, Harada and Kakitsuba, do not disclose or suggest, among the other limitations, the additional required limitation of “… the printing method according to claim 1, wherein in the first displaying step, a button for receiving the execution instruction for each of the setting and the transmitting is displayed on the customized printing screen, when the printing is executed by an instruction of an authenticated user (see Grodsky, i.e. in Fig. 5 and in para. 41, disclose the selection of the modification categorical menu provides the user with choice like “add information 525” button, for requesting the modification information to be added), and a button for receiving the execution instruction for the setting is displayed and a button for receiving the execution instruction for the transmitting is not displayed on the customized printing screen, when the printing is executed by an instruction of an unauthenticated user”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by the prior arts of record. 
Therefore, claim 4 is objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (U.S. Pat/Pub No. 2006/0195794 A1) disclose an invention relates to user interface element property customization. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675